United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 96-2695
                                 ___________

In re: Johnnie W. Robinson,            *
                                       *
                Debtor.                *
                                       *
---------------------------            *
                                       *
Johnnie W. Robinson,                   *
                                       *
                Debtor-Appellant,      *
                                       *   Appeal from the United States
        v.                             *   District Court for the
                                       *   Eastern District of Arkansas.
Bobby F. Scroggins; Taylor's Used      *
Cars; John B. Plegge, Honorable Judge, *         [UNPUBLISHED]
                                       *
                Defendants-Appellees,  *
                                       *
David D. Coop,                         *
                                       *
                Trustee-Appellee.      *

                                 ___________

                        Submitted: September 18, 1997
                            Filed: September 22, 1997
                                ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________
PER CURIAM.

    Johnnie W. Robinson appeals from the District Court's1
order denying his motion to set aside a previous order of
the Court dismissing, for failure to prosecute, the
appeals of his bankruptcy cases.      Because Robinson's
notice of appeal was not filed within the thirty-day time
period provided for by Federal Rule of Appellate
Procedure   4(a),   we   lack   appellate   jurisdiction.
Accordingly, we dismiss.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.

                                         -2-